
	
		I
		112th CONGRESS
		1st Session
		H. R. 537
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Connolly of
			 Virginia (for himself, Mr. Braley of
			 Iowa, Mr. Blumenauer, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  with respect to the qualification of the director of food services of a
		  Medicare skilled nursing facility or a Medicaid nursing
		  facility.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Food for Seniors Act of
			 2011.
		2.Qualification of
			 director of food services of a Medicare skilled nursing facility or a Medicaid
			 nursing facility
			(a)In
			 generalSections
			 1819(b)(4)(A) and 1919(b)(4)(A) of the Social Security Act (42 U.S.C.
			 1395i–3(b)(4)(A), 1396r(b)(4)(A)) are each amended by adding at the end the
			 following: With respect to meeting the staffing requirement imposed by
			 the Secretary to carry out clause (iv), the full-time director of food services
			 of the facility, if not a qualified dietitian (as defined in section
			 483.35(a)(2) of title 42, Code of Federal Regulations, as in effect as of the
			 date of the enactment of this section), shall be a Certified Dietary Manager
			 meeting the requirements of the Certifying Board for Dietary Managers or have
			 equivalent military or academic qualifications (as specified by the
			 Secretary)..
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 180 days after the date of
			 enactment of this Act.
			
